JACK SMITH, Justice,
dissenting.
I respectfully dissent. When the court charged the jury on the law of parties, this was sufficient for the jury to determine whether the appellant was a party to the offense. The law of parties, when applied to the instant factual situation, afforded the jury an opportunity to decide whether the appellant was a party or whether his co-actor had acted on a sudden impulse, and appellant was merely a victim of circumstances which he could not control. Any error in refusing the requested charge was not so harmful as to have denied appellant a fair and impartial trial. See Almanza v. State, 686 S.W.2d 157 (Tex.Crim.App.1985).
I would hold that the trial court did not err in refusing the requested instruction, and uphold the conviction.